Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2005

Zayets v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4398




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Zayets v. Atty Gen USA" (2005). 2005 Decisions. Paper 1547.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1547


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                                         January 28, 2005


                                             No. 03-4398
                                            Sergey Zayets,
                                                         Petitioner
                                                  v.
                             John Ashcroft, Attorney General United States
                                      (BIA No. A73-054-920)


Present:      Ambro, Van Antw erpen, Circuit Judges and Shadur, District Judge

              1)     Motion by Petitioner to Amend or Revise the Court’s Opinion
                     of December 30, 2004.


                                                                /s/ Shannon L. Craven
Judgement and Opinion filed 12/30/04.                           Case Manager 267-299-4959
                                                    ORDER
The foregoing Motion to Amend or Revise the Court’s Opinion of December 30, 2004 is hereby
granted. The second sentence in the sixth paragraph of the opinion will be revised to read, as follows:
“In that motion, Petitioner alleged that he had not learned until “early 2002” that his appeal to the BIA
from the IJ’s original decision had been dismissed.” The fourth sentence in footnote 1 of the opinion
will be revised to read, as follows: “Even if it were, and even if § 240(c)(6)(A) were subject to
equitable tolling, it is likely that Petitioner could have enjoyed such tolling only through “early 2002,”
when he learned of his dismissed appeal and one would presume that he should have learned of the
related alleged misconduct of his attorney.”




                                                                By the Court,


                                                                /s/ Franklin S. Van Antwerpen
                                                                Circuit Judge

Dated: January 31, 2005